DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The final office action mailed February 4, 2022 has been withdrawn due to an inadvertent omission of the rejection of claims 49 and 50. The current office action addresses the omitted claims.

Response to Arguments
Applicant’s arguments, see page 7 of remarks, filed December 1, 2021, with respect to Claim 43 have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 43 has been withdrawn. 
Applicant's arguments regarding claims 25, 35, and 44 filed December 1, 2021 have been fully considered but they are not persuasive. Regarding claim 25, the applicant asserts that Katz fails to disclose or even suggest at least the claimed adjusting one or more beamforming scanning operations based on the one or more proximity measurements. Specifically, the applicant argues that Katz simply modifies the later communication and not the preceding scanning operation. The examiner respectfully disagrees. The examiner notes that the communication that the applicant is referring to as “later communication” is a form of beamforming scanning operation, and the operation the applicant is referring to as “preceding scanning operation” is a proximity measurement, which is also a beamforming operation. Both operations use 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katz et al 20160327634 (hereinafter Katz).
claim 25, Katz discloses an apparatus of a wireless communication device (102, see fig. 1, [0029]-[0030]), the apparatus comprising: 
radar circuitry configured to perform one or more proximity measurements (106, 108, see fig. 1, [0033]); and
communication circuitry (106, see fig. 1, [0035]) configured to:
adjust one or more beamforming scanning operations based on the one or more
proximity measurements (modify communication signal, see [0033], [0035], [0041]); and
perform the adjusted one or more beamforming scanning operations (modify communication signal, see [0033], [0035], [0041]).
Regarding claims 26, 36, and 45 as applied to claims 25, 35 and 44, Katz discloses wherein the radar circuitry is configured to:
to transmit a transmit radiated signal (see [0033], [0035]); and
detect a return signal generated based on the transmit radiated signal to perform the one or more proximity measurements (see [0033], [0035]).
Regarding claims 27 and 37 as applied to claims 25 and 35, Katz further discloses wherein the communication circuitry performs the adjusted one or more beamforming scanning operations using a phased array antenna (see [0033], [0035], [0041]).
Regarding claims 28 and 38 as applied to claims 27 and 37, Katz further discloses wherein the radar circuitry performs the one or more proximity measurements using the phased array antenna (see [0032]-[0033], [0035]).
claims 29 and 39 as applied to claims 25 and 37, Katz further discloses further comprising: a phased array antenna coupled to the communication circuitry, wherein the communication circuitry performs the adjusted one or more beamforming scanning operations using the phased array antenna (see [0033], [0035]); and
a radar antenna independent from the phased array antenna and coupled to the radar circuitry, wherein the radar circuitry performs the one or more proximity measurements using the radar antenna (see fig. 5, [0063]-[0064]).
Regarding claims 30 and 40 as applied to claims 27 and 37, Katz further discloses wherein the phased array antenna comprises a plurality of antenna elements (see fig. 1, [0031]-[0032]).
Regarding claims 31, 41, and 46 as applied to claims 30, 40 and 44, Katz further discloses wherein adjusting one or more beamforming scanning operations comprises disabling beamforming scanning operations for one or more antenna elements of the plurality of antenna elements (see [0057], [0089]-[0091]).
Regarding claims 32 42, and 47 as applied to claims 25, 35, and 44, Katz further discloses wherein the radar circuitry is configured to detect, based on the one or more proximity measurements, whether an object is near the apparatus that may affect one or more beamforming scanning operations or affect one or more communication of the apparatus utilizing the one or more beamforming scanning operations (see [0035], [0041], [0049]).
Regarding claims 33 and 48 as applied to claims 25 and 44, Katz further discloses a controller (106, [0035]) configured to: control the radar circuitry to perform 
Regarding claim 34 as applied to claim 25, Katz further discloses wherein the apparatus is a remote front end within the wireless communication device (106, 108, see fig. 1, [0033]).
Regarding claim 35, Katz discloses a beamforming scanning method for a wireless communication device (102, see fig. 1, [0029]-[0030]), the method comprising:
performing one or more proximity measurements using a radar system of the wireless communication device (106, 108, see fig. 1, [0025], [0033], [0063]-[0064]);
adjusting one or more beamforming scanning operations based on the one or more proximity measurements (modify communication signals, see [0033], [0035], [0041]); and
performing the adjusted one or more beamforming scanning operations (modify communication signal, see [0033], [0035], [0041]).
Regarding claim 43, Katz discloses a non-transitory computer-readable medium comprising program instructions, when executed, causes a processor to perform the method of claim 35 (see figs. 1, 5, 10 and 11, [0029]-[0030], [0063]-[0064], [0094]-[0095], [0104]).
Regarding claim 44, Katz discloses an apparatus of a wireless communication device (102, 500, see figs. 1 and 5, [0029]-[0030], [0055]), the apparatus comprising:

communication circuitry means coupled to a phase array antenna comprising a plurality of antenna elements (502, 510, 104, see figs. 1 and 5, [0035], [0055]-[0057]), the communication circuity means for:
adjusting one or more beamforming scanning operations based on the one or more proximity measurements (modify communication signals, see [0033], [0035], [0041], [0055]); and
performing the adjusted one or more beamforming scanning operations using the phase array antenna (modify communication signals, see [0033], [0035], [0041], [0055]).
Regarding claim 49 as applied to claim 25, Katz further discloses wherein the communication circuitry is further configured to perform a communication operation based on the adjusted one or more beamforming operations (modify communication signal, see [0033], [0035], [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Katz et al 20160327634 (hereinafter Katz) in view of Schlub et al 20140206297 (hereinafter Schlub).
claim 50 applied to claim 25, Katz discloses the claimed invention including a phased array antenna coupled to the communication circuitry (see fig. 1), except wherein the one or more beamforming scanning operations determines one or more appropriate antenna elements of the phased array antenna for a subsequent communication using beamforming via the phased array antenna, the adjusting of the one or more beamforming scanning operations adjusts which of the antenna elements are subjected to the determination of the one or more appropriate antenna elements.
In the same field of endeavor, Schlub discloses a phased array antenna coupled to the communication circuitry (see fig. 2, [0052], [0054]), except wherein the one or more beamforming scanning operations determines one or more appropriate antenna elements of the phased array antenna for a subsequent communication using beamforming via the phased array antenna, the adjusting of the one or more beamforming scanning operations adjusts which of the antenna elements are subjected to the determination of the one or more appropriate antenna elements (antenna steering and adjustment based on detecting vicinity of an external object, see fig. 9, abstract, [0006], [0076], [0082], [0089]-[0090], [0092]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schlub with Katz by adjusting the antenna elements used for transmission/beamforming in response to detecting an external object in proximity of the mobile communications device, as disclosed by Schlub, for the benefit of improving wireless operation of the mobile communication device by avoiding signal disruptions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648